NUMBER 13-17-00680-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JAYCAP FINANCIAL, LTD.,                                                  Appellant,

                                         v.

ALFRED NEUSTAEDTER,                                                       Appellee.


                    On Appeal from the 404th District Court
                         of Cameron County, Texas.



                                     ORDER
     Before Chief Justice Contreras and Justices Longoria and Perkes
                            Order Per Curiam

      This cause is before the Court on an agreed motion to withdraw as counsel. A

dispute has arisen between appellant and counsel. Appellant’s counsel, R. Kyle Hawes,

David Medina, Keith C. Livesay, Katherine Petroski, David N. Calvillo, Chamberlain,

Hrdlica, White, Williams & Aughtry, P.C., and Livesay Law Office seek to withdraw.
Appellant does not object to the motion to withdraw as counsel. We grant said motion.

Pursuant to Rule 6.5(c) of the Texas Rules of Appellate Procedure, counsel is directed to

notify appellant, in writing, of any previously undisclosed deadlines and file a copy of that

notice with the Clerk of this Court.

       Appellant is directed to notify the Court promptly if he retains new counsel on

appeal by filing a notice including that attorney’s name, mailing address, email address,

telephone number, facsimile number, and State Bar of Texas identification number. See

generally TEX. R. APP. P. 6. It is so ORDERED.

                                                         PER CURIAM

Delivered and filed this
the 10th day of May, 2019.




                                             2